DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 40-59 are pending in Instant Application.
Examiner notes claims 1-39 were cancelled and new claims 40-59 were added by preliminary amendment filed 09/24/2018.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application No. 62/311,943 filed 03/23/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-43, 48-50, 52-54, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2013/0086162) [Applicant’s IDS] in view of Bayliss et al. (U.S. Publication No. 2015/0142162) [Applicant’s IDS].
As per claim 40, Smith teaches a computer-implemented method (Smith: paragraph 0009; the method of control and data exchange between autonomous devices) comprising: 
obtaining a protocol, wherein the protocol is a user-defined communication protocol, wherein the protocol is utilized by a generic appliance (Smith: paragraph 0006; Each device connects to the exchange via generic protocol in which it reveals to the exchange the nature of its interface and data. The common device description exchange provides a generic and common structure so that the data can be shared at a common level by the interconnected autonomous devices); 
Smith: paragraph 0002; Each autonomous device has a device specification, published and stored by the device exchange and available to other autonomous devices), wherein the concrete appliance is a concretization of the generic appliance, wherein the specification indicates one or more limitations of the concrete appliance which are not generic limitations applicable to the generic appliance (Smith: paragraph 0002; The device specification indicates, for each autonomous device, an identifier, a set of outputs and a set of inputs, or commands. Devices interoperate by messages including the device identifier and an output or command without translation or transformation mechanisms such as scripts, protocol translations, drivers or interface modules because each message is based on the published device specification available to all the devices connected to the exchange).
However Smith does not explicitly mention modifying the protocol based on the specification, whereby adjusting the protocol to comply with the one or more limitations of the concrete appliance.
However Bayliss teaches:
modifying the protocol based on the specification, whereby adjusting the protocol to comply with the one or more limitations of the concrete appliance (Bayliss: fig. 17 and paragraph 0019; creating a multi-protocol multi-client equipment server based around an equipment model framework…paragraph 0236; If a client requires a connection using a protocol that is not supported as part of the standard client interface set, there are two custom approaches that can be taken to build a communication gateway. Different communication protocols are provided based on attributes of the a Common Equipment Model (CEM))
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bayliss with the teachings as in Smith. The motivation for doing so would have been for Communications and Control of Manufacturing Equipment (SECS/GEM) interface that is configured in a single XML file that defines attributes of the CEM for the semiconductor manufacturing tool which uses the SECS/GEM interface, and wherein a computer executes the multi-client multi-protocol server (Bayliss: Abstract).
As per claim 41, the modified Smith teaches the computer-implemented method of claim 40, wherein said modifying comprises: restricting values of one or more fields within a message in accordance with the specification (Smith: paragraph 0028; Each device specification 150, therefore, defines a set of inputs 152 and outputs 154. The inputs 152 include a list of input fields 180 and a corresponding length 182, and the outputs include a list of output fields 184 and length (size) 184. While the individual fields may include a delimiter or length, the device specification indicates allowable (expected) fields). 
As per claim 42, the modified Smith teaches the computer-implemented method of claim 41, wherein said restricting values comprises restricting values that are not supported by the concrete appliance (Smith: paragraph 0024; The interface module of the exchange will not only establish and verify the rules, maintain the "heartbeat," but also manage the commands to the device and enforce rules…paragraph 0028; the device specification indicates allowable (expected) fields).
Smith: paragraph 0023; the rules and device control logic of each device identify which devices each is interested in. A pump is interested in a shaver, and thus receives messages to evaluate pump speed, while the pump would not need to receive messages from a medication infusion device, for example. Each device therefore "publishes" a device specification to the exchange for receipt by interested "subscribers" (devices having control logic based on the device specification 150), which the exchange sends upon each change to the device specification (based on events of the publishing device)…paragraph 0024 ; The exchange 130 includes a repository for performing data base functions by storing a current device specification for each device, and an interface module for defining logic, or rules, concerning interaction between the autonomous devices…enforcing rules). 
As per claim 48, the modified Smith teaches the computer-implemented method of claim 40, wherein the one or more limitations comprise a pre-condition on a state of the concrete appliance, wherein a processing of a message, by the concrete appliance, is conditioned on the pre-condition, wherein said modifying comprises: enforcing the pre-condition (Bayliss: paragraph 0097; accessing ExceptionCondition objects defined within the CEM model from a single location… The ExceptionCondition is owned by the CEM object the ExceptionCondition is reported by…paragraph 0116; The ExceptionCondition object represents an abnormal condition or state that may occur on the tool…paragraph 0324; Specify the exception manager and the exception conditions defined for the exception manager. Mapping SECS alarms to EibModel ExceptionCondition objects is straightforward. The object model must include an ExceptionCondition object for any alarm that you want to report to the host).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bayliss with the teachings as in Smith. The motivation for doing so would have been for Communications and Control of Manufacturing Equipment (SECS/GEM) interface that is configured in a single XML file that defines attributes of the CEM for the semiconductor manufacturing tool which uses the SECS/GEM interface, and wherein a computer executes the multi-client multi-protocol server (Bayliss: Abstract).
As per claim 49, the modified Smith teaches the computer-implemented method of claim 40, wherein the concrete appliance is configured to be deployed in an environment in which communication messages are transmitted to or from the concrete appliance based on the protocol (Smith: paragraph 0016; the exchange may take the form of an Ethernet bus connected to a server for monitoring and managing the exchange. Connected devices therefore employ Ethernet connections for sending and receiving messages…paragraph 0017; The device exchange therefore provides a communication link between multiple devices made by a plurality of collaborative OEMS (original equipment manufacturers). The device exchange may be implemented as a software service in a minimal deployment and/or a combination software and hardware appliance(s) in an enterprise environment. The disclosed device exchange provides the ability of a sharing of information, control and data across the exchange for all interconnected devices to access via the published device specification). 
As per claim 50, the modified Smith teaches the computer-implemented method of claim 40 further comprising: enforcing, in a deployment environment, the modified protocol, wherein the deployment environment comprises the concrete appliance (Bayliss: paragraph 0236 and fig. 17; If a client requires a connection using a protocol that is not supported as part of the standard client interface set, there are two custom approaches that can be taken to build a communication gateway. First, the gateway can use and interface to the equipment server as its "tool side" connection to connect Client x as required by Protocol x… a custom interface to a new protocol can be written to communicate to Client y as required by Protocol y).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bayliss with the teachings as in Smith. The motivation for doing so would have been for Communications and Control of Manufacturing Equipment (SECS/GEM) interface that is configured in a single XML file that defines attributes of the CEM for the semiconductor manufacturing tool which uses the SECS/GEM interface, and wherein a computer executes the multi-client multi-protocol server (Bayliss: Abstract).
As per claim 52, the modified Smith teaches the computer-implemented method of claim 40 further comprises defining a modification action to modify a message that complies with the protocol and does not comply with the modified protocol (Bayliss: paragraph 0075; the Nameable has a set of locators that uniquely identify the object within the model, one through each owner of the object. These objects appear similar to E39 objects but may or may not be compliant with that standard. They are similar in the sense that each object has a set of attributes and services that may be executed on the object. These objects are dissimilar because they do not have an Obj1D or ObjType attribute (by default), and objects of the same class may have different attributes and services…paragraph 0298; The SECS/GEM Interfaces are configured to allow communication with a SECS/GEM compliant interface on a tool). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bayliss with the teachings as in Smith. The motivation for doing so would have been for Communications and Control of Manufacturing Equipment (SECS/GEM) interface that is configured in a single XML file that defines attributes of the CEM for the semiconductor manufacturing tool which uses the SECS/GEM interface, and wherein a computer executes the multi-client multi-protocol server (Bayliss: Abstract).
With respect to claim 53, it is substantially similar to claim 40 and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches a computerized apparatus having a processor, the processor being adapted to perform the steps (Smith: paragraph 0010; the invention include a multiprogramming or multiprocessing computerized device such as a workstation, handheld or laptop computer or dedicated computing device or the like configured with software and/or circuitry (e.g., a processor as summarized above) to process any or all of the method operations). 
Smith: paragraph 0028; Each device specification 150, therefore, defines a set of inputs 152 and outputs 154. The inputs 152 include a list of input fields 180 and a corresponding length 182, and the outputs include a list of output fields 184 and length (size) 184. While the individual fields may include a delimiter or length, the device specification indicates allowable (expected) fields), wherein said restricting values comprises restricting values that are not supported by the concrete appliance (Smith: paragraph 0024; The interface module of the exchange will not only establish and verify the rules, maintain the "heartbeat," but also manage the commands to the device and enforce rules…paragraph 0028; the device specification indicates allowable (expected) fields). 
With respect to claim 58, it is substantially similar to claim 48, and is rejected in the same manner, the same arts and reasoning applying. 
With respect to claim 59, it is substantially similar to claim 40 and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches a  computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method (Smith: paragraph 0010; a computer program product that has a non-transitory computer-readable storage medium including computer program logic encoded as instructions thereon that, when performed in a multiprocessing computerized device having a coupling of a memory and a processor, programs the processor to perform the operations).

Claims 44-47, 51, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2013/0086162) [Applicant’s IDS], in view of Bayliss et al. (U.S. Publication No. 2015/0142162) [Applicant’s IDS], and further in view of Carnes et al. (U.S. Publication No. 2014/0266783) [Applicant’s IDS].
As per claim 44, the modified Smith teaches the computer-implemented method of claim 40.
However the modified Smith does not explicitly mention wherein said modifying comprises: enforcing a maximal rate of messages.
However Carnes teaches:
wherein said modifying comprises: enforcing a maximal rate of messages (Carnes: paragraph 0058; certain desired parameters to be parsed and transmitted, a frequency at which the data should be captured and transmitted, a compression factor to allow for multiple outputs from the medical device to be captured, compressed, and transmitted together at a specified interval, a selection of one of several output protocols for transmission…paragraph 0060; configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the Carnes: paragraph 0004).
As per claim 45, the modified Smith teaches the computer-implemented method of claim 44, wherein the one or more limitations comprise a limitation of the concrete appliance to perform actions in response to the messages, wherein the maximal rate of messages is defined based on the limitation, wherein the limitation is based on a physical limitation of the concrete appliance on a rate of the actions (Carnes: paragraph 0060; a user may implement configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)…paragraph 0061;the frequency parameter 320 may be throttled up depending on system needs). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
As per claim 46, the modified Smith teaches the computer-implemented method of claim 44, wherein the one or more limitations comprise a limitation of the concrete appliance on a rate of receiving or processing messages, wherein the maximal rate of messages is defined based on the limitation (Carnes: paragraph 0060; a user may implement configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)…paragraph 0061; the frequency parameter 320 may indicate a particular frequency, rate, or time period to receive and transmit (possibly filtered) data…paragraph 0062; a user may implement configuration interface 214 to specify a compression parameter 324 that indicates certain outputs from a medical device to be captured, compressed, and transmitted together to a receiving system at a specified interval). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
As per claim 47, the modified Smith teaches the computer-implemented method of claim 40. 
However the modified Smith does not explicitly mention wherein said modifying comprises: enforcing a minimal delay between two messages.
However Carnes teaches:
wherein said modifying comprises: enforcing a minimal delay between two messages (Carnes: paragraph 0060; a user may implement configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)…paragraph 0062; a user may implement configuration interface 214 to specify a compression parameter 324 that indicates certain outputs from a medical device to be captured, compressed, and transmitted together to a receiving system at a specified interval). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
As per claim 51, the modified Smith teaches the computer-implemented method of claim 50.
However the modified Smith does not explicitly mention wherein said enforcing comprises: generating a new message to comply with a minimal frequency requirement indicated in the specification. 
However the Carnes teaches:
wherein said enforcing comprises: generating a new message to comply with a minimal frequency requirement indicated in the specification (Carnes: paragraph 0028;  a selection parameter that indicates the desired patient parameters to be parsed and passed on by the configuration interface; (2) a frequency parameter that indicates the frequency at which the data should be captured and passed (e.g., switching between any of a number of baud rates such as 2400, 4800, 9600, 14400, 28800, and 57600 baud rates or the frequency parameter may be throttled up or down to transmit patient parameters (or a subset of patient parameters) depending on system needs); (3) a compression parameter that indicates certain outputs from a medical device to be captured, compressed, and transmitted together to a receiving system at a specified interval…paragraph 0061; the frequency parameter 320 may indicate a particular frequency, rate, or time period to receive and transmit (possibly filtered) data). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
As per claim 55, the modified Smith teaches the computerized apparatus of claim 53. 
However the modified Smith does not explicitly mention wherein said modifying comprises: enforcing a maximal rate of messages, wherein the one or more limitations comprise a limitation of the concrete appliance to perform actions in response to the messages, wherein the maximal rate of messages is defined based on the limitation, wherein the limitation is based on a physical limitation of the concrete appliance on a rate of the actions.
However Carnes teaches:
wherein said modifying comprises: enforcing a maximal rate of messages (Carnes: paragraph 0058; certain desired parameters to be parsed and transmitted, a frequency at which the data should be captured and transmitted, a compression factor to allow for multiple outputs from the medical device to be captured, compressed, and transmitted together at a specified interval, a selection of one of several output protocols for transmission…paragraph 0060; configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)), wherein the one or more limitations comprise a limitation of the concrete appliance to perform actions in response to the messages, wherein the maximal rate of messages is defined based on the limitation, wherein the limitation is based on a physical limitation of the concrete appliance on a rate of the actions (Carnes: paragraph 0060; a user may implement configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)…paragraph 0061;the frequency parameter 320 may be throttled up depending on system needs).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
As per claim 56, the modified Smith teaches the computerized apparatus of claim 53.

However Carnes teaches:
wherein said modifying comprises: enforcing a maximal rate of messages (Carnes: paragraph 0058; certain desired parameters to be parsed and transmitted, a frequency at which the data should be captured and transmitted, a compression factor to allow for multiple outputs from the medical device to be captured, compressed, and transmitted together at a specified interval, a selection of one of several output protocols for transmission…paragraph 0060; configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)), wherein the one or more limitations comprise a limitation of the concrete appliance on a rate of receiving or processing messages, wherein the maximal rate of messages is defined based on the limitation (Carnes: paragraph 0060; a user may implement configuration interface 214 to specify a frequency parameter 320 that indicates the frequency at which the data should be captured and passed (e.g., switching from a 9600 baud rate to a 14400 baud rate)…paragraph 0061; the frequency parameter 320 may indicate a particular frequency, rate, or time period to receive and transmit (possibly filtered) data…paragraph 0062; a user may implement configuration interface 214 to specify a compression parameter 324 that indicates certain outputs from a medical device to be captured, compressed, and transmitted together to a receiving system at a specified interval).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carnes with the teachings as in the modified Smith. The motivation for doing so would have been in order to provide the ability to present the captured data/information in new ways and to identify cause and effect relationships for such captured data/information (Carnes: paragraph 0004).
With respect to claim 57, it is substantially similar to claim 47, and is rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                           /KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449